Title: From Thomas Jefferson to James Brown, 30 May 1795
From: Jefferson, Thomas
To: Brown, James



Dear Sir
Monticello May 30. 1795.

I have this day delivered to Mr. Snelson two barrels of nails, which with those delivered him before for himself and Mr. Reeves, and some other credits completes as I expect the balance I owed you. I shall endeavor to see Mr. Snelson if possible before our post-day, in order to be able to state to you the sums placed in his hands, which I cannot do of my own knolege with accuracy, tho’ I know them within a small matter. In the mean time, as I had received no statement of interest from you, I have made out one myself on the justest principles I could, meaning it merely for my government in conjecturing when my balance should be completed, but su[bject to] your correction.—As soon as I get Mr. Snels[on’s accoun]t, I will make a statement of the credits making […] £154–4–9. I have to ask the favor of you to send the inclosed letter to  Mr. Donald through some safe channel. I am with great esteem Dear Sir Your friend & servt

Th: Jefferson

